322 F.3d 1166
Carlos Enrique SILVA-JACINTO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 00-71426.
United States Court of Appeals, Ninth Circuit.
Filed March 11, 2003.

John S. Throckmorton, Rogers, Joseph, O'Donnell & Phillips, San Francisco, CA, for Petitioner.
Regional Counsel, Western Region, Immigration & Naturalization Service, Laguna Niguel, CA, Los Angeles District Counsel, Immigration & Naturalization Service, Los Angeles, CA, Ronald E. LeFevre, Chief Legal Officer, Immigration & Naturalization Service, San Francisco, CA, Erin Albritton, Anthony P. Nicastro, Esq., Washington, DC, for Respondent.
On Remand from the United States Supreme Court. INS No. Ahq-ypy-mip.
Before D.W. NELSON, NOONAN, and HAWKINS, Circuit Judges.

ORDER

1
This case is remanded to the Board of Immigration Appeals for further consideration in light of Immigration and Naturalization Service v. Ventura, ___ U.S. ___, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002).